This matter having been duly presented to the Court, and the Court having considered the submissions of counsel, the findings and conclusions of the trial court in scheduling this matter for trial, and the reasons for rescheduling set forth in the May 12, 1986, order of the Appellate Division,
*388And this Court being satisfied that the determinations of the trial court did not constitute an abuse of discretion, requiring intervention by the appellate courts;
It is therefore ORDERED that the motions for leave to appeal and for summary reversal of the May 12, 1986, order of the Appellate Division are granted.
Jurisdiction is not retained.
Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O’HERN and STEIN join in this Order.
Justice GARIBALDI did not participate.